Citation Nr: 0405123	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  96-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 
1988 for the award of a total disability rating based upon 
individual unemployability (TDIU).

2.  Entitlement to service connection for a skin disorder of 
the back, claimed as a residual of Agent Orange.


REPRESENTATION

Appellant represented by:	Joseph D. Messina, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1986.  

In June 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania granted a 
total disability rating due to individual unemployability 
(TDIU), and assigned an effective date of March 1, 1995.  In 
January 2002 the RO assigned an effective date of July 26, 
1988.  The veteran appealed to the Board for an earlier 
effective date.


FINDINGS OF FACT

1.  On August 2, 1988, the RO received correspondence from 
the veteran, indicating that he could not work due to the 
severity of his PTSD.  

2.  A formal claim for TDIU was filed in November 1989.  The 
veteran reported that he last worked full time in July 1987.

3.  Pursuant to a Board decision, in July 1991, the RO 
granted a 50 percent evaluation for the veteran's 
service-connected PTSD, effective from June 7, 1986.  At the 
time of that rating decision, service connection was 
additionally in effect for glaucoma, evaluated as 30 percent 
disabling; bone spur of the right elbow, evaluated as 
10 percent disabling; and residuals of a right shoulder 
injury; and residual scars of the left arm and left leg, 
evaluated as noncompensably disabling.  

4.  By increasing the disability rating for PTSD to 50 
percent, the veteran's combined disability evaluation 
increased from 60 percent to 70, effective from July 26, 
1988.

5.  In a June 1997 rating decision, the RO granted a total 
rating for compensation purposes based on individual 
unemployability, effective from March 1995; and in a July 
2002 rating decision, the RO assigned the earlier effective 
date of July 26, 1988.

6.  It was factually ascertainable that an increase in 
service-connected disabilities resulting in unemployability 
had occurred as of, but no earlier than, December 24, 1987, 
the date of VA hospitalization.  There is no showing of 
entitlement to a total rating prior to that date.


CONCLUSION OF LAW

An effective date of December 25, 1987, but no earlier, for 
the grant of TDIU is warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a June 1997, rating action, the RO awarded the veteran 
TDIU benefits, effective from March 1, 1995.  In July 2002, 
the RO assigned a effective date of July 26, 1988.  A timely 
notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.  

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. §  
3.159(b) as to his direct-appeal earlier effective date (EED) 
claim.  In Huston, as in the case present, the issue of an 
EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2003).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2003).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(1) and (2) (2003); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997). 

The VA administrative claims process recognizes both formal 
and informal claims.  38 C.F.R. § 3.157(b)(1) provides that 
an informal claim for benefits will be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding that a VA medical examination report constituted an 
informal claim for a total disability rating based upon 
individual unemployability).  

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that, when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
file, or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a total disability rating based upon individual 
unemployability.  

Factual Background

The veteran was separated from service after 19 years and 
service medical records during that time show that in October 
1984 he was evaluated for alcohol abuse and symptoms 
diagnosed as adjustment disorder with mixed emotional 
features.  He filed a claim of entitlement to service 
connection for several claimed disabilities, including a 
psychiatric disability on July 16, 1986.  In January 1987, 
the RO granted service connection for glaucoma, left arm scar 
and left leg scar, effective June 7, 1986, the day after the 
veteran left military service.  The combined disability 
rating was 10 percent.  

With regard to his claim for PTSD, in a statement dated in 
August 1987 the veteran indicated that he had recently been 
admitted to a VA hospital for psychiatric treatment.  A VA 
discharge summary, shows he was hospitalized from April 7, 
198,7 to May 26, 1987, seeking treatment for PTSD and alcohol 
abuse problems.  At the time of admission he had been able to 
secure employment and began working on May 8, 1987.  During 
the course of his hospitalization he continued to report for 
work.  At discharge on May 26, 1987 the veteran was still 
employed and was considered competent and employable.  

The veteran was hospitalized again from September 4, 1987, to 
November 6, 1987.  He gave a history of being diagnosed with 
PTSD in service in 1984.  He stated that he left the military 
after 19 years of service because he was unable to continue.  
The veteran indicated that he had been on a job interview but 
could not complete it.  There was no determination of 
employability.  He was discharged for the purpose of being 
admitted to anther VA medical facility for inpatient 
rehabilitation of PTSD.  That period of hospitalization 
extended from November 9, 1987, to December 24, 1987.  At the 
time of admission the veteran was unemployed.  At discharge 
he was considered unemployable due to continuing 
symptomatology of PTSD and the need for intensive follow-up.

From January 25, 1988, to March 11, 1988, the veteran was 
admitted for a second time voluntarily for purposes of 
continuing inpatient rehabilitation of PTSD.  At the time he 
was unemployed and it was noted that he was unable to engage 
in gainful employment prior to admission due to his 
difficulty in relationships.  It was suggested that his 
ability to return to work be evaluated with an outpatient 
therapist.  At discharge it was determined that based on 
physical assessment the veteran was employable, however 
employability based on psychological parameters had not been 
determined.

In 1988, service connection was established for PTSD rated as 
30 percent disabling.  The service-connected disabilities had 
a combined schedular rating of 40 percent from April 1, 1988, 
except for periods of convalescence in April 1987, September 
1987 and January 1988, when temporary 100 percent ratings 
under 38 C.F.R. § 4.30 were assigned.

In a statement received by the RO on August 2, 1988, the 
veteran disagreed with the evaluation stating that he was 
totally disabled at the present time because of his PTSD and 
was unable to find employment because of it.  The veteran 
submitted a report from Conemaugh Valley Memorial Hospital, 
which shows he was hospitalized from April 26, 1988 to May 2, 
1988 for an apparent suicide attempt.  

In November 1989, the veteran filed a formal claim (VA Form 
21-8940) for TDIU.  He asserted that beginning in July 1987, 
his PTSD affected his full time employment.  He was shown to 
have two years of college education and indicated employment, 
as a fence decorator from May 1987 to July 1987.  He reported 
being unable to maintain steady employment since July 1987 
because of illness.

During a RO hearing in November 1989 the veteran testified 
that he had been undergoing treatment for PTSD since his 
discharge from service and hospitalized on several occasions.  
He testified that he was in receipt of social security 
disability benefits and was considered incapable of being 
gainfully employed.  The veteran provided similar testimony 
at a Central Office hearing in March 1991.  At that time he 
submitted a determination from the Social Security 
Administration (SSA) dated in December 1988.  This document 
reveals that the veteran was found disabled for SSA purposes, 
effective from August 15, 1987, due primarily to PTSD.

In a July 1991 decision, the Board increased the veteran's 
previous evaluation for PTSD from 30 to 50 percent.  In a 
rating decision that same month the RO assigned an effective 
date of June 7, 1986, for the 50 percent rating for PTSD, 
raising the combined rating to 70 percent, effective July 26, 
1988.  

In September 1995 the veteran submitted a VA Form 21-8940 
indicating that he worked from November 1986 to March 1987 as 
a crewmember for environmental spills.  In a June 1997 rating 
decision, the RO granted the veteran a TDIU, effective from 
March 1995.  The veteran appealed the effective date.  In a 
January 2002 rating decision, the RO assigned an earlier 
effective date of July 26, 1988, for the grant of such 
rating.  This determination was assigned on the basis that 
this was the date the veteran met the scheduler requirements 
for TDIU in that he had one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

Analysis

In the present case, the RO's grant of a TDIU was predicated 
on the fact that as of July 26, 1988, the veteran met the 
requirements for consideration of a total rating for 
compensation based upon individual unemployability.  See 38 
C.F.R. § 4.16 (a) (2003).

Essentially, the focus of the veteran's contention is that 
since his service discharge in June 1986 he has been 
unemployable due to his service-connected PTSD and that at 
that time the RO had in its possession VA discharge summaries 
attesting to the fact that he was unemployable.  

Despite the extensive history of the veteran's claim for a 
TDIU, it is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the veteran initiated his TDIU claim by 
formal or informal claim.  Second, there needs to be a 
finding regarding on what date the medical evidence of record 
showed that the veteran's entitlement to a TDIU arose, that 
is, at what point in time did his service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  

In the veteran's case, although he did not file a formal 
claim for TDIU until November 1989, he made an informal claim 
for that benefit on August 2, 1988.  On May 11, 1988, as 
shown on a VA Form 21-4138, he asserted that he was unable to 
work due to service-connected PTSD.  The Board therefore 
finds that the date of an informal claim for TDIU was May 11, 
1988.  Furthermore, pursuant to 38 C.F.R. § 3.157, each VA 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. 

Having determined that May 11, 1988 is the date of receipt of 
a claim for purposes of assigning an effective date, the 
Board is obliged to review all the evidence of record from 
the preceding year to determine whether during the year prior 
to May 11, 1988, it is factually ascertainable that 
entitlement to TDIU had occurred.  Specifically, the Board 
must first review the evidence of record to determine whether 
an ascertainable increase in disability occurred during the 
period from May 11, 1987 to May 11, 1988.

The record shows that, prior to the veteran's claim filed on 
May 11, 1988, he was either employed full time, hospitalized 
or both.  Medical records dated during the time period from 
August 1987 to August 1988 include the veteran's period of 
hospitalization in September 1987 which showed significant 
service-connected disabilities, particularly PTSD.  The 
physician did not offer a medical opinion suggesting that the 
veteran was unemployable as a result.  In contrast, the 
findings at the subsequent VA hospitalization in November 
1987, specifically led to the conclusion that service-
connected disability rendered the veteran unemployable as of 
the date of discharge in December 1987.  During VA 
hospitalization in January 1988, the veteran was still 
unemployed, and his capability for gainful employment had not 
been determined.  

While prior to July 1988, the veteran did not meet the 
schedular requirements for the award of a total disability 
rating based on individual unemployability, medical records 
show that at the time of his VA hospital discharge on 
December 24, 1987, he shown to be unable to secure or follow 
a substantially gainful occupation as a result solely of his 
service-connected PTSD.  Based on the entire evidence of 
record, the Board is of the opinion that it was "factually 
ascertainable" that the veteran's service-connected 
disabilities had increased in severity to the point of 
rendering him unemployable as of December 24, 1987. 

The Board observes at this juncture that VA regulations 
provide that a TDIU may be assigned where the schedular 
rating is less than total.  See 38 C.F.R. § 4.16(a) (2003).  
It follows that TDIU is not an available benefit for a VA 
compensation beneficiary who has a total schedular rating.  
Cf. VAOPGPREC 6-99.  Since the veteran had a temporary total 
ratings from September 4, 1987 to December 31, 1987, and from 
January 25, 1988, to March 31, 1988, the effective date of 
TDIU cannot be established during these periods.  Green v. 
West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) (a claim for TDIU presupposes 
that the rating for the condition is less than 100 percent) 
and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a 100 
percent schedular rating means that a veteran is totally 
disabled)).

In addition, the record shows that the finding of disability 
by the Social Security Administration, was based on the same 
disabilities for which service connection is now in effect.  
Indeed, the grant of Social Security disability benefits 
appears to have been predicated largely on the debilitating 
effects of the veteran's PTSD.  Although the Board has 
considered the significance of this grant, the Board is also 
aware that the criteria used by the SSA for disability 
determinations is different from that used by the VA in 
determining entitlement to TDIU.  In the context of the cited 
medical evidence of record, the Board is not satisfied that 
this SSA determination establishes entitlement to TDIU prior 
to December 25, 1987.


ORDER

Based on the foregoing, an effective date of December 25, 
1987, but no earlier, is warranted for the award of a total 
disability rating based upon individual unemployability, 
subject to the law and regulations governing payment of 
monetary benefits.


REMAND

The veteran contends that a skin disorder invoving the back 
was incurred during active military service.  

The claims file contains medical evidence suggesting that the 
veteran incurred a skin disorder, as a result of Agent Orange 
exposure in service.  The veteran's service medical records 
show treatment for sebaceous cyst of the left cheek and the 
back but did not note the presence of a chronic skin disorder 
at discharge.  A post-service VA examination in July 1988 
noted multiple epidermal cysts, but did not show that the 
veteran was suffering from a chronic skin disorder due to 
Agent Orange exposure.  

However, during a subsequent VA examination in July 2001, the 
examiner diagnosed acne and sebaceous cysts concluding that 
if there was any connection between the veteran's skin 
condition and Agent Orange exposure it was minimal.  
Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has a chronic skin 
disorder and an opinion as to its etiology is needed before 
the claim on the merits can be properly adjudicated.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing 
that adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  

Therefore, the Board will remand the claim for an 
examination, to obtain a clear diagnosis with respect to the 
veteran's current skin disability, and to obtain a medical 
opinion as to its etiology.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment by any 
health care providers, VA or non-VA who 
have provided pertinent treatment since 
service discharge in 1986.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should be referred for a 
VA dermatology examination, to ascertain 
the etiology and likely onset of any 
diagnosed skin disorder, including 
chloracne.  A detailed history of any 
skin pathology before, during and after 
service should be obtained from the 
veteran.  All indicated tests and studies 
should be conducted and all findings 
should be reported in detail.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.  On the 
basis of the current examination findings 
and information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not, 
based on sound medical and scientific 
evidence, that the veteran's acne is the 
result of in-service exposure to 
herbicide agents or is otherwise related 
to service.  If it is not considered 
related to in-service exposure to 
herbicides, that should be set forth.  If 
it is not otherwise related to service 
that should be set forth.  If an opinion 
cannot be entered without resort to 
speculation, that too should be set 
forth.  Any opinion provided should be 
explained in the context of other 
opinions of record, in particular the 
July 2001 VA examination.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



